Citation Nr: 9900519	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-18 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veterans National Service 
Life Insurance policy.


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.G., appellant's mother and veteran's ex-
wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to February 
1950.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which found the 
appellants minor children, K.A.G. and H.M.G., were not 
entitled to the proceeds of the veterans National Service 
Life Insurance policy.  The appellant filed a timely notice 
of disagreement, initiating this appeal.  She was also 
afforded an August 1997 hearing at the RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant is acting on behalf of her minor children, 
K.A.G. and H.M.G., and contends they are among the named 
beneficiaries of the veterans National Service Life 
Insurance policy.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence supports the appellants claim, made on behalf of 
K.A.G. and H.M.G., minor children, for a share of the 
proceeds of the veterans National Service Life Insurance 
policy.  



FINDING OF FACT

On January 5, 1994, the veteran executed a property 
settlement agreement naming A.E.W., K.L.W., K.A.G., and 
H.M.G. as equal co-beneficiaries of his National Service Life 
Insurance policy.  


CONCLUSION OF LAW

K.A.G. and H.M.G., the appellants minor children, are among 
the beneficiaries of the veterans National Service Life 
Insurance policy.  38 U.S.C.A. § 1917 (West 1991);  38 C.F.R. 
§ 8.22 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on August [redacted], 1995, according to 
the death certificate.  At the time of his death, he had 
in effect a National Service Life Insurance policy.  A 
December 1992 signed designation of beneficiary form was 
of record naming A.E.W. and K.L.W., two of his grandchildren, 
as principal beneficiaries, in equal shares.  In September 
1995, B.G.S., the veterans daughter and the mother of the 
named grandchildren, filed a claim on their behalf for the 
insurance policy proceeds.  

Also filed at the same time were statements from M.H.G., the 
veterans ex-wife, and the appellant, also the veterans 
daughter, contesting payment exclusively to A.E.W. and K.L.W.  
In separate statements, M.H.G. and the appellant argued the 
veteran intended his insurance proceeds to be divided amongst 
four grandchildren: A.E.W., K.L.W., K.A.G., and H.M.G.  
K.A.G. and H.M.G. were the minor children of the appellant.  
In support of this contention, the parties submitted a 
January 1994 property settlement agreement executed by the 
veteran as part of a divorce action against M.H.G.  The 
relevant passage of the settlement agreement stated [t]hat 
as long as [the National Service Life Insurance policy] 
remains in effect, [the veteran] shall name his following 
grandchildren as equal co-beneficiaries on said policy: 
[A.E.W., K.L.W., K.A.G., and H.M.G.].  This document had 
not previously been filed with the VA and no further writing 
was received from the veteran prior to his death concerning 
the beneficiaries of his insurance policy.  

In an October 1995 administrative decision, the IC determined 
A.E.W. and K.L.W., named in the December 1992 beneficiary 
designation form, were the principal and only beneficiaries 
of the veterans insurance policy.  The appellant filed a 
timely notice of disagreement and substantive appeal, and 
requested a hearing.  

The appellant was afforded an August 1997 personal hearing at 
the RO.  She and M.H.G. testified that it was the veterans 
intention that the proceeds of his insurance policy go to all 
four of his grandchildren, not just two.  The prior decision 
in favor of A.E.W. and K.L.W. was continued, and the appeal 
was forwarded to the Board.  


Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  
Since federal courts have uniformly found state law may not 
override federal law when the two conflict, state court 
divorce decrees and related property settlement agreements 
have been found not binding on a veteran who subsequently 
changes the beneficiary of his National Service Life 
Insurance policy.  See Wolfe, supra.  Wolfe and its 
supporting line of cases include a similar set of facts: a 
veteran, required by a state court to maintain a former 
spouse as the beneficiary of his National Service Life 
Insurance policy, names a subsequent party as the designated 
beneficiary.  At the time of the veterans death, the former 
spouse and subsequent party contend for the insurance 
proceeds.  Finding the state court divorce decree to be an 
invalid restriction on the veterans federally-guaranteed 
right to name an insurance beneficiary, the state court order 
is been disregarded.  Id.  Thus, in the present case, the 
January 1994 property settlement agreement offered by the 
appellant is not binding on the VA even though it was 
approved and incorporated by a state court into a divorce 
action.  

However, the facts in this case are substantially different 
from the facts in the Wolfe case.  The appellant, along with 
M.H.G., has not argued that the property settlement agreement 
restricts the veterans right to change his beneficiaries 
after the property settlement.  Instead, the appellant has 
offered the property settlement as evidence of the last 
expression of the veterans his intention as to the insurance 
policy.  The important point is that, in this case, the 
property settlement does not precede the last designation of 
beneficiary sent to VA, but instead follows it.  Under these 
circumstances, the property settlement is not a restriction 
on the veterans right to name a beneficiary. Had the 
veteran, before he died, designated a beneficiary entirely 
inconsistent with the property settlement, such designation 
would have been valid. However, he did not do that, and the 
property settlement agreement stands as his last expression 
of intent on this matter. As evidence of intent, the property 
settlement, signed by the veteran, must be considered, 
because it is the last writing of record in which the veteran 
discusses the future beneficiaries of his National Service 
Life Insurance policy.  No subsequent writing has been 
offered on this issue. 

On the matter of intent, it has been held with respect to the 
regulations pertaining to a change of beneficiary that the 
courts may brush aside all legal technicalities in an effort 
to effectuate the manifest intent of the insured.  Curtis v. 
West, 11 Vet. App. 129, 133 (1998) [citing United States v. 
Pahmer, 238 F.2d 431 (2nd Cir. 1956) cert. denied, 352 U.S. 
1026].  Attempts by a veteran to change a beneficiary will be 
liberally construed.  Young v. Derwinski, 2 Vet. App. 59, 
61 (1992).  However, evidence of this intent, along with an 
affirmative act by the insured to effectuate that intent, 
must also be present.  Curtis, supra [citing Jones v. Brown, 
6 Vet. App. 388, 390 (1994) and Young v. Derwinski, 2 Vet. 
App. 59, 61 (1992)].  

As a statement of intent, the property settlement agreement 
is strong evidence.  It states [t]hat as long as [the 
National Service Life Insurance policy] remains in effect, 
[the veteran] shall name his following grandchildren as equal 
co-beneficiaries on said policy: [A.E.W., K.L.W., K.A.G., and 
H.M.G.].  The National Service Life Insurance policy is 
cited with specificity, and this agreement is eclipsed by no 
further writing.  No parties to this appeal have questioned 
its authenticity or that of the veterans signature to this 
document.  Also, at her August 1997 hearing, the appellant 
and M.H.G., the veterans ex-wife, both testified under oath 
that it was the veterans clear and stated intention that 
four, rather than two, of his grandchildren be the 
beneficiaries of his insurance policy.  While the appellant 
and M.H.G. are obviously interested parties, their testimony 
has not been directly contradicted by B.G.S., who seeks to 
enforce the prior December 1992 beneficiary designation.  

Also, the beneficiaries named in the 1994 agreement do not 
differ so drastically from the previous beneficiaries so as 
to suggest fraud, duress, or other illegality.  In fact, the 
January 1994 property settlement retained A.E.W. and K.L.W. 
as named beneficiaries; it merely diluted their share of the 
proceeds by including K.A.G. and H.M.G.  All four of these 
parties were minor grandchildren of the veteran, and it is 
not unusual that he might intend for them to share in the 
proceeds of the insurance policy.  

In reviewing the property settlement agreement, the Board 
notes this document was not submitted to the VA until after 
his death, although it was drafted more than a year and a 
half prior.  Nevertheless, a change of beneficiary form need 
not be received prior to a veterans death in order for it to 
be considered binding.  Young at 61 [citing Hammack v. 
Hammack, 359 F.2d 844 (5th Cir. 1966)].  In submitting a copy 
of the property settlement agreement to the VA, the appellant 
fulfills the delivery requirement of 38 C.F.R. § 8.22.  

The second part of the test in Young requires an affirmative 
act by the insured to effectuate that intent.  Here, the 
veteran filed the 1994 property settlement with the state 
courts as part of his divorce action, making it a matter of 
public record.  The veteran may have thought this was 
sufficient, or may have intended to contact the VA at a later 
point in time; it is unclear.  The veteran was obviously 
familiar with the official VA Form 29-336, Designation of 
Beneficiary, Government Life Insurance, because he had 
previously submitted this form to the VA.  Nevertheless, as 
is noted above, the fact no notice of this change was 
received at the VA prior to his death does not negate the 
claim.  

In summary, the appellant has presented a 1994 property 
settlement signed by the veteran which specifically mentions 
his National Service Life Insurance policy and adds two names 
to the list of beneficiaries.  This document was subsequently 
filed in a state court and no subsequent writing was created 
by the veteran contradicting 


it.  This is sufficient proof of the veterans intent to name 
A.E.W., K.L.W., K.A.G., and H.M.G. as the beneficiaries of 
his insurance policy.  The January 1994 property settlement 
agreement is therefore accepted as the veterans last valid 
beneficiary designation of record.  

ORDER

The appellants claim, on behalf of K.A.G. and H.M.G., for 
equal shares, with others, of the veterans National Service 
Life Insurance proceeds is granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
